Shaw, C. J.
The widow could make no election to waive the provision made for her in the will, and claim her dower, until after the decease of the testator. If the will took effect at all, it took effect at his decease, and cannot be revoked by his widow’s subsequent act. It cannot be placed on the ground of implied revocation; and no other ground of objection to the probate of the will being suggested, the decree of the probate court must be affirmed, and the case be remitted for further proceedings. See Hawes v. Humphrey, 9 Pick. 357